                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

 DAYCAB COMPANY, INC.,                                )
                                                      )
                Plaintiff,                            )
                                                      )
 v.                                                   )       No. 3:20-CV-63-TRM-DCP
                                                      )
 PRAIRIE TECHNOLOGY, LLC, et al.,                     )
                                                      )
                Defendants.                           )

                                MEMORANDUM AND ORDER

        This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

 and Standing Order 13-02.

        This matter is before the Court on Plaintiff’s Motion Requesting Leave to File Amended

 Complaint. [Doc. 34] Plaintiff seeks to amend its Complaint to add two additional defendants, Mr.

 and Mrs. Osman, to change the allegation that Defendants are marketing “exact replicas” of

 Plaintiff’s products to instead allege “exact or near-exact replicas,” and to make other minor

 changes. Defendants have filed a response in opposition to the motion [Doc. 43] and Plaintiff has

 filed a reply. [Doc. 45] The matter is now ripe for adjudication.

        The Court begins with Federal Rule of Civil Procedure 15, which provides that courts

 should “freely give leave [to amend] where justice so requires.” Fed. R. Civ. P. 15(a)(2). The

 decision as to whether justice requires the amendment is committed to the district court’s

 discretion. Moore v. City of Paducah, 790 F.2d 557, 559 (6th Cir. 1986). Despite the liberality of

 Rule 15(a)(2), courts have explained that motions to amend may be denied if the court finds undue

 delay, bad faith, or dilatory motive, repeated failures to cure deficiencies by amendments

 previously allowed, undue prejudice, and futility of the amendment. Scheib v. Boderk, No. 3:07-



                                                  1

Case 3:20-cv-00063-TRM-DCP Document 49 Filed 11/17/20 Page 1 of 4 PageID #: 413
 CV-446, 2011 WL 208341, at *2 (E.D. Tenn. Jan. 21, 2011) (citing Foman v. Davis, 371 U.S. 178,

 182 (1962)). “[D]elay alone does not justify denial of leave to amend.” Id. (quoting Morse v.

 McWhorter, 290 F.3d 795, 800 (6th Cir. 2002)). A delay in filing a motion to amend, however,

 can become undue or prejudicial at some point. Id. (citing Morse, 290 F.3d at 800). For instance,

 “[t]he longer the period of unexplained delay, the less will be required of the nonmoving party in

 terms of showing of prejudice.” Id. (quoting Phelps v. McClellan, 30 F.3d 658, 663 (6th Cir.

 1994)). As explained in Phelps:

                In determining what constitutes prejudice, the court considers
                whether the assertion of the new claim or defense would require the
                opponent to expend significant additional resources to conduct
                discovery and prepare for trial; significantly delay the resolution of
                the dispute; or prevent the plaintiff from bringing a timely action in
                another jurisdiction.

 Id. at 662–63. With this guidance in mind, the Court turns to the instant motion.

        Defendants raise several objections to Plaintiff’s motion. The Court will address each of

 those in turn. First, Defendants argue that the amendment should not be allowed because the instant

 case is currently focused on resolving the question of whether the Court has personal jurisdiction

 over Defendants. While jurisdictional discovery is ongoing, the Court does not find that a valid

 reason to deny the instant motion. If the Osmans are proper parties, the Court finds that they should

 be added now, during the early stages of the litigation, rather than later, when their addition would

 potentially delay future proceedings.

        Defendants next argue that any claims against the Osmans would be time bared.

 Specifically, Defendants argue that the three-year quasi statute of limitations 1 would bar any


 1
  The Lanham Act does not have a specific statute of limitations, but instead applies the doctrine
 of laches, using the analogous state law statute of limitations, in this case three years, as a
 guideline. Johnny’s Fine Foods, Inc. v. Johnny’s Inc., 286 F. Supp. 2d 876, 881 (U.S.D.C M.D.
 Tenn. 2003).
                                                  2

Case 3:20-cv-00063-TRM-DCP Document 49 Filed 11/17/20 Page 2 of 4 PageID #: 414
 claims against the Osmans, because any actions they took relevant to this matter would have

 occurred in 2010. Defendants are only partially correct. While the three-year laches period can bar

 monetary claims, it does not bar claims for injunctive relief. Johnny’s Fine Foods, Inc. v. Johnny’s

 Inc., 286 F. Supp. 2d 876, 882 (M.D. Tenn. 2003). Thus, assuming arguendo that any monetary

 claims against the Osmans are time barred, Plaintiff is not time barred from seeking injunctive

 relief 2 against the Osmans.

           Defendants next argue that the Osmans are not proper parties because they are members of

 the LLC defendants in this matter, and, under South Dakota law, the state under which the LLCs

 are organized, members or managers of an LLC cannot be held personally liable for an obligation

 “solely by reason of being or acting as a member or manager.” S.D. Codified Laws § 47-34A-303.

 However, even if any claims against the Osmans are barred for their actions as members or

 managers of the LLC, the Amended Complaint alleges that the Osmans began making replicas of

 Plaintiff’s products before the formation of the LLCs. [See Doc. 34-1 at ¶ 58] The Osmans may

 be liable under the Lanham Act for those violations, and Plaintiff should be allowed to amend their

 complaint to bring such claims.

           Defendants next cite to the Supreme Court case of Whitney v Wyman, arguing that “[w]hen

 the principal is disclosed, and the agent (i.e. Osmans) is known to be acting as such, the latter

 cannot be made personally liable unless he agreed to be so.” Whitney v. Whyman, 101 U.S. 392,

 396 (1879). Whitney is a case involving a contract dispute. There is no contract at issue in this

 case, and accordingly, the Court finds that the Whitney case is not relevant to this matter.

           Defendants next argue that changing the phrase “exact replica” to “exact or near-exact” is

 not appropriate, because Plaintiff previously took the position that the replicas allegedly made by



 2
     See [Doc. 1-1 at 19, Doc. 34-1 at 22].
                                                   3

Case 3:20-cv-00063-TRM-DCP Document 49 Filed 11/17/20 Page 3 of 4 PageID #: 415
 Defendants were “exact.” The Court does not find this change of position to be a valid ground for

 precluding amendment as legal positions often change during litigation. Moreover, the change of

 language would not prevent Plaintiff from succeeding under the Lanham Act. If, for example,

 Defendants produced an otherwise exact replica which was a fraction of an inch smaller in all

 dimensions, that would likely still be violative of the Lanham Act, even though the replica in

 question is smaller, and thus not an “exact replica.”

        Having rejected Defendants various arguments, the Court finds that Plaintiff’s Motion to

 Amend is timely, and that justice requires that Plaintiff be allowed to amend its Complaint. The

 Court further finds that such an amendment will not prejudice Defendants, and that the proposed

 amendment would not be futile. Accordingly, for good cause shown, Plaintiff’s Motion [Doc. 34]

 is hereby GRANTED. Plaintiff is DIRECTED to file its Amended Complaint within seven days

 of the entry of this Order.

        IT IS SO ORDERED.

                                               ENTER:


                                               Debra C. Poplin
                                               United States Magistrate Judge




                                                  4

Case 3:20-cv-00063-TRM-DCP Document 49 Filed 11/17/20 Page 4 of 4 PageID #: 416
